DETAILED ACTION
This communication is in response to Application No. 16/313,401 originally filed 12/26/2018. The Request for Continued Examination and Amendment presented on 01/07/2021 which provides amendments to claims 25, 29, 36, and 42 and claims 1-24, 32, 39, 44 have been cancelled is hereby acknowledged. Currently claims 25-31, 33-38, 40-43, and 45-48 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2020 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/30/2020 have been fully considered but they are not persuasive. As indicated in a follow up to the interview held in connection with the AFCP 2.0 request, examiner provided a further response in PTO-303. No response to the arguments were addressed upon filing the RCE request. The Office maintains the position provided within the previous response and is repeated herein for convenience. 	Upon additional review after the interview The Office notes the following. Nambi were driven in connection with a "screen-on-idle" or a powering on/off sequence and thus were not the same as the claimed "operation mode". During the interview, Examiner noted [0050] as relevant. Upon a second review it is noted that this paragraph appears to describe a "static image" being shown during RRR. As noted in the paragraph this a reduced rate where the panel is driven using a static image however still refreshed, just more slowly, to display the static image while still refreshing and saving power. The rate is provide at 30Hz. As indicated during the interview, Applicants' last paragraph on pg. 8 of the specification suggests Applicants' "operating modes". The RRR an LRR can to the regular mode and/or low power mode. Applicants' low power mode refreshes at 30Hz. Examiner indicated this can be equated to Nambi's RRR mode. Examiner additionally indicated Applicants' regular mode was disclosed as being driven at 60Hz. Examiner noted this could be equated to LRR of Nambi (live refresh rate). As discussed during the interview, Nambi may be gradually increasing/decreasing the Vcom voltage to reduce flicker (called artifacts in Nambi) when switching modes, although such an increase/decrease occurs gradually, balance (or symmetry) will occur at some point when the desired common voltage is reached. Examiner notes however that Nambi does not explicitly suggest symmetrical positive and negative voltages. Therefore after further review it is respectfully submitted the prior art is relevant for the reasons presented above however further search and consideration will be required in view of the amendments.

Claim Rejections - 35 USC § 112
Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25, 29, 36, and 42 recites the limitation " the positive and negative " in line 14, 13-14, 10-11, and 9 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 36-38 and 40-43, and 45-48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nambi et al. U.S. Patent Application Publication No. 2014/0198093 A1.

Consider Claim 36:
	Nambi discloses a display controller comprising: (Nambi, See Abstract.)
	a frame rate circuit to change a frame rate of a display from a first frame rate to a second frame rate, (Nambi, [0064], [0097-0098], [0058], “In some implementations, the buffer IC 402 of a display system 104 can be configured to support discontinuous modes of operation for both reduced and increased refresh rate implementations.”)
	wherein the frame rate circuit is further to change the frame rate of the display from the first frame rate to the second frame rate in accordance with a change in an (Nambi, [0007], [0019], [0071], “Further, the gradual transition from the current reference voltage output to the target reference voltage output may correspond to a transition between a first refresh rate and a second refresh rate employed by the LCD, where the first refresh rate is larger than the second refresh rate (e.g., a RRR), such that the second refresh rate is configured to cause the LCD to conserve power when employed.”)
	a reference voltage circuit to adjust a reference voltage of the display from a first reference voltage corresponding to the first frame rate to a second reference voltage corresponding to the second frame rate to symmetrically balance the positive and negative pixel voltage polarities and to reduce flicker. (Nambi, [0057-0060], [0068], “In accordance with one implementation, the image presentation deficiency may be identified at the buffer IC 402 or at a GPU 110 that is configured to drive the LCD.  Further, the identification of the image processing deficiency can correspond to a detection of a RRR being employed by the LCD.  The target reference voltage value may be selected to increase a luminosity of the LCD when the LCD is operating at a RRR or to decrease a luminosity of the LCD when the LCD is operating at an increased refresh rate.”)

Consider Claim 37:
	Nambi discloses the display controller of claim 36, further comprising: a memory storing a first value which correlates the first reference voltage with the first frame rate in a first memory location, and a second value which correlates the second reference voltage with the second frame rate in a second memory location. (Nambi, [0048], [0065-0067], [0060], “By way of example, the buffer IC 402 can be configured to select various VCom output settings of its VCom bank selection component 504 using input from one or more dedicated pins to select a register or a bank that can be preloaded with a target output value.”)
Consider Claim 38:
	Nambi discloses the display controller of claim 37, wherein the first reference voltage corresponds to a voltage which provides reduced flicker at the first frame rate and the second reference voltage corresponds to a voltage which provides reduced flicker at the second frame rate. (Nambi, [0067], “Subsequently, the buffer IC 402 can employ its VCom bank selection component 504 to select a target reference voltage value based on the comparison, to affect a change in luminosity at an LCD display (e.g., to compensate for a RRR).  In this manner, the buffer IC 402 can effectively compensate for an image presentation deficiency at the LCD.  In accordance with some embodiments, the image presentation deficiency may be associated with an altered luminosity level of the LCD that is caused by employing a variable refresh rate at the LCD.”)

Consider Claim 40:
	Nambi discloses the display controller of claim 39, wherein the change in the operation mode corresponds to a change in a power mode. (Nambi, [0009], “In various configurations, the display system can receive both image data and image control data from a graphics processor unit (GPU) or a central processing unit (CPU) of the host system, evaluate the received image control data to determine a reduced refresh rate (RRR) for employing at the display panel, and then transition the LCD from a live refresh rate (LRR) to the RRR (e.g., while presenting the image data), whenever practicable, in an effort to conserve power and extend device mobility.”)

Consider Claim 41:
	Nambi discloses the display controller of claim 36, wherein the frame rate circuit is further to change the frame rate of the display from the first frame rate to a third frame rate, and wherein the reference voltage circuit is further to adjust the reference voltage of the display from the first reference voltage corresponding to the first frame rate to a  (Nambi, [0099-0100], “Similarly, in other configurations, a RRR for a device display may be set at 30 Hz 1906, where the refresh rate cycles at 30 Hz have increased shutdown, power saving intervals resulting from operating an LCD display panel at a second, even lower RRR.  The power saving benefit associated with operating a LCD at a RRR of 30 Hz may also be directly proportional to a decrease in refresh rate of 30 Hz, which is half of the LRR.  In each of these examples, refresh rate times at 30 Hz and 40 Hz can be the same as the LRR of 60 Hz (e.g., during normal driving), but vertical blanking times can be increased during transitions between different refresh rates.” 60 = 1st rate, 40 = 2nd rate, 30 = 3rd rate)

Consider Claim 42:
	Nambi discloses a method of controlling a display, comprising: (Nambi, See Abstract.)
	changing a frame rate of the display from a first frame rate to a second frame rate, (Nambi, [0064], [0097-0098], [0058], “In some implementations, the buffer IC 402 of a display system 104 can be configured to support discontinuous modes of operation for both reduced and increased refresh rate implementations.”)
	wherein changing the frame rate includes: changing an operation mode; and 
changing the frame rate of the display from the first frame rate to the second frame rate in accordance with the operation mode; and (Nambi, [0007], [0019], [0071], “Further, the gradual transition from the current reference voltage output to the target reference voltage output may correspond to a transition between a first refresh rate and a second refresh rate employed by the LCD, where the first refresh rate is larger than the second refresh rate (e.g., a RRR), such that the second refresh rate is configured to cause the LCD to conserve power when employed.”)
	adjusting a reference voltage of the display from a first reference voltage corresponding to the first frame rate to a second reference voltage corresponding to the second frame rate to symmetrically balance the positive and negative pixel voltage  (Nambi, [0057-0060], [0068], “In accordance with one implementation, the image presentation deficiency may be identified at the buffer IC 402 or at a GPU 110 that is configured to drive the LCD.  Further, the identification of the image processing deficiency can correspond to a detection of a RRR being employed by the LCD.  The target reference voltage value may be selected to increase a luminosity of the LCD when the LCD is operating at a RRR or to decrease a luminosity of the LCD when the LCD is operating at an increased refresh rate.”)
	
Consider Claim 43:
	Nambi discloses the method of claim 42, further comprising: retrieving a value from a memory location which correlates the second reference voltage with the second frame rate. (Nambi, [0048], [0065-0067], [0060], “By way of example, the buffer IC 402 can be configured to select various VCom output settings of its VCom bank selection component 504 using input from one or more dedicated pins to select a register or a bank that can be preloaded with a target output value.”)

Consider Claim 45:
	Nambi discloses the method of claim 44, wherein changing the operation mode comprises changing a power mode. (Nambi, [0009], “In various configurations, the display system can receive both image data and image control data from a graphics processor unit (GPU) or a central processing unit (CPU) of the host system, evaluate the received image control data to determine a reduced refresh rate (RRR) for employing at the display panel, and then transition the LCD from a live refresh rate (LRR) to the RRR (e.g., while presenting the image data), whenever practicable, in an effort to conserve power and extend device mobility.”)

Consider Claim 46:
Nambi discloses the method of claim 42, further comprising: changing the frame rate of the display from the first frame rate to a third frame rate; and adjusting the reference voltage of the display from the first reference voltage corresponding to the first frame rate to a third reference voltage corresponding to the third frame rate. (Nambi, [0099-0100], “Similarly, in other configurations, a RRR for a device display may be set at 30 Hz 1906, where the refresh rate cycles at 30 Hz have increased shutdown, power saving intervals resulting from operating an LCD display panel at a second, even lower RRR.  The power saving benefit associated with operating a LCD at a RRR of 30 Hz may also be directly proportional to a decrease in refresh rate of 30 Hz, which is half of the LRR.  In each of these examples, refresh rate times at 30 Hz and 40 Hz can be the same as the LRR of 60 Hz (e.g., during normal driving), but vertical blanking times can be increased during transitions between different refresh rates.” 60 = 1st rate, 40 = 2nd rate, 30 = 3rd rate)

Consider Claim 47:
	Nambi discloses the method of claim 42, further comprising: determining the second reference voltage in accordance with a voltage level which provides reduced flicker at the second frame rate. (Nambi, [0050], “By way of example, in some embodiments, any of the processors 110 of the host system 102 may be configured to dynamically determine that an image content being displayed at the TFT panel 120, or an image content to be displayed at the TFT panel 120 (e.g., buffered image data of the buffer IC component 116), corresponds to static image content that does not need to be refreshed in accordance with the existing LRR (e.g., a default image refresh rate of 60 Hz).  In this scenario, a RRR (e.g., a reduced image refresh rate of 30 Hz) can be employed by the TCON 114 (in response to the determination) to cause the CD 118 to refresh static image content displayed at the TFT panel 120 at a lower display refresh rate, thereby substantially reducing power consumption at the display system 104 during the time interval when the RRR is being employed by the display system 104.”)

Consider Claim 48:
Nambi discloses the method of claim 47, further comprising: storing a value which correlates the second reference voltage with the second frame rate in a memory. (Nambi, [0011], “In one aspect, the buffer circuit may be configured to receive a reference voltage input selection, compare the reference voltage input selection to the plurality of register values, select a target reference voltage value based on the comparison, and transmit the target reference voltage value to the LCD to change a luminosity of the LCD when the LCD is operating at a reduced refresh rate.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25-31 and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. U.S. Patent Application Publication No. 2015/0070256 A1 hereinafter Gu and further in view of Nambi et al. U.S. Patent Application Publication No. 2014/0198093 A1.

Consider Claim 25:
	Gu discloses a liquid crystal display system, comprising: (Gu, See Abstract.)
	a liquid crystal display panel; (Gu, [0022], FIG. 1 illustrates an apparatus 100 including a display 101.”)
	a source driver circuit coupled to the liquid crystal display panel; (Gu, [0031], “In this example, the control logic 104 of the display 101 is a TCON 302, and the driving units 103 include a scan driving unit 304, a data driving unit 306, and a backlight driving unit 308.  ”)
(Gu, [0031], “In this example, the control logic 104 of the display 101 is a TCON 302, and the driving units 103 include a scan driving unit 304, a data driving unit 306, and a backlight driving unit 308.  ”)
	a display connector; (Gu, [0025], “In another example, the apparatus 100 may be a television set having a display 101.  In this example, the apparatus 100 also includes a receiver 116, such as but not limited to, an antenna, radio frequency receiver, digital signal tuner, digital display connectors, e.g., HDMI, DVI, DisplayPort, USB, Bluetooth, WiFi receiver, or Ethernet port.  The receiver 116 is configured to receive display data 106 as an input of the apparatus 100 and provide the native or modulated display data 106 to the control logic 104.”)
	a back light disposed adjacent to the liquid crystal display panel; (Gu, [0027], “The display 101 may include the display panel 102 and a backlight panel 210, which are operatively coupled to the driving units 103.”)
	a back light driver circuit coupled between the display connector and the back light; (Gu, [0031], “In this example, the control logic 104 of the display 101 is a TCON 302, and the driving units 103 include a scan driving unit 304, a data driving unit 306, and a backlight driving unit 308.  ”)
	a timing control circuit coupled between the display connector and the source driver circuit, (Gu, [0031], “In this example, the control logic 104 of the display 101 is a TCON 302, and the driving units 103 include a scan driving unit 304, a data driving unit 306, and a backlight driving unit 308.  ”)
	Gu while teaching the structural portions and acknowledging various frame rates are received based on the image data however does not further suggest the timing control circuit to set a frame rate of the liquid crystal display panel to one of at least a first frame rate and a second frame rate in accordance with an operation mode; and a power control circuit coupled between the display connector and the gate driver circuit, the power control circuit to set a reference voltage of the liquid crystal display panel to  to symmetrically balance the positive and negative pixel voltage polarities and to reduce flicker, wherein the first reference voltage corresponds to a first pre-determined voltage for the first frame rate and the second reference voltage corresponds to a second pre-determined voltage for the second frame rate.
	Nambi however teaches a technique of driving the backlight of the display having different modes use different frames rates and applying a different common voltage based on the frame rate and therefore teaches the timing control circuit to set a frame rate of the liquid crystal display panel to one of at least a first frame rate and a second frame rate in accordance with an operation mode; and (Nambi, [0064], [0097-0098], [0058], “In some implementations, the buffer IC 402 of a display system 104 can be configured to support discontinuous modes of operation for both reduced and increased refresh rate implementations.”)
	a power control circuit coupled between the display connector and the gate driver circuit, (Nambi, [0058], [0057], “In accordance with various embodiments, the VCom circuitry 404 may be configured to generate any number of distinct VCom outputs, whereas the PGB circuitry can be configured to generate various Gamma outputs.  These VCom and Gamma outputs may be generated/derived from various inputs received at the buffer IC 402 from the TCON 114.  It should be understood that the buffer IC 402 is depicted as a high-level diagram, and as such, the buffer IC 402 can be configured to optionally include additional circuit components necessary for carrying out any of the display refresh rate and display image compensation processes described further herein.”)
	the power control circuit to set a reference voltage of the liquid crystal display panel to one of at least a first reference voltage and a second reference voltage in accordance with the operation mode to symmetrically balance the positive and negative pixel voltage polarities and to reduce flicker, (Nambi, [0071], “Further, the gradual transition from the current reference voltage output to the target reference voltage output may correspond to a transition between a first refresh rate and a second refresh rate employed by the LCD, where the first refresh rate is larger than the second refresh rate (e.g., a RRR), such that the second refresh rate is configured to cause the LCD to conserve power when employed.”) 
	wherein the first reference voltage corresponds to a first pre-determined voltage for the first frame rate and the second reference voltage corresponds to a second pre-determined voltage for the second frame rate. (Nambi, [0057-0060], [0068], “In accordance with one implementation, the image presentation deficiency may be identified at the buffer IC 402 or at a GPU 110 that is configured to drive the LCD.  Further, the identification of the image processing deficiency can correspond to a detection of a RRR being employed by the LCD.  The target reference voltage value may be selected to increase a luminosity of the LCD when the LCD is operating at a RRR or to decrease a luminosity of the LCD when the LCD is operating at an increased refresh rate.”)
	It therefore would have bene obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a control circuit that is capable of adjusting the common reference voltage of the panel due to a change in the frame rate as this was a known technique in view of Nambi and would have been utilized for the purpose of in a visual presentation at the LCD that is free from perceptible image presentation artifacts caused by the transition. (Nambi, [0070])

Consider Claim 26:
	Gu in view of Nambi discloses the liquid crystal display system of claim 25, further comprising: a non-volatile memory storing at least a first value which correlates the first reference voltage with the first frame rate and at least a second value which correlates the second reference voltage with the second frame rate. (Gu, [0024] 110, Nambi, [0048], [0065-0067], [0060], “By way of example, the buffer IC 402 can be configured to select various VCom output settings of its VCom bank selection component 504 using input from one or more dedicated pins to select a register or a bank that can be preloaded with a target output value.”)

Consider Claim 27:
	Gu in view of Nambi discloses the liquid crystal display system of claim 26, wherein the timing control circuit includes a frame rate circuit to set a different frame rate for the liquid crystal display to one of the first frame and the second frame rate in accordance with a change in the operation mode, to retrieve one of the first value and the second value from the non-volatile memory in accordance with the different frame rate, and to provide the retrieved value to the power control circuit. (Nambi, [0066-0068], [0067], “Subsequently, the buffer IC 402 can employ its VCom bank selection component 504 to select a target reference voltage value based on the comparison, to affect a change in luminosity at an LCD display (e.g., to compensate for a RRR).  In this manner, the buffer IC 402 can effectively compensate for an image presentation deficiency at the LCD.  In accordance with some embodiments, the image presentation deficiency may be associated with an altered luminosity level of the LCD that is caused by employing a variable refresh rate at the LCD.”)

Consider Claim 28:
	Gu in view of Nambi discloses the liquid crystal display system of claim 27, wherein the first reference voltage corresponds to a voltage which provides reduced flicker at the first frame rate and the second reference voltage corresponds to a voltage which provides reduced flicker at the second frame rate. (Nambi, [0067], “Subsequently, the buffer IC 402 can employ its VCom bank selection component 504 to select a target reference voltage value based on the comparison, to affect a change in luminosity at an LCD display (e.g., to compensate for a RRR).  In this manner, the buffer IC 402 can effectively compensate for an image presentation deficiency at the LCD.  In accordance with some embodiments, the image presentation deficiency may be associated with an altered luminosity level of the LCD that is caused by employing a variable refresh rate at the LCD.”)

Consider Claim 29:
	Gu discloses a processing system comprising; (Gu, See Abstract.)
	a processor; (Gu, [0024], “In one example, the apparatus 100 may be a laptop or desktop computer having a display 101.  In this example, the apparatus 100 also includes a processor 110 and memory 112.  The processor 110 may be, for example, a graphic processor (e.g., GPU), a general processor (e.g., APU, accelerated processing unit; GPGPU, general-purpose computing on GPU), or any other suitable processor.”)
	a display coupled to the processor; and a display controller coupled to the display, (Gu, [0023], “The control logic 104 of the display 101 may be a timing controller (TCON), or any suitable hardware, software, firmware, or combination thereof, configured to receive display data 106 and provide control signals 107 to the driving units 103 based on the received display data 106.  The control signals 107 are used for controlling writing of pixels and directing operations of the display panel 102.  The control logic 104 may include any other suitable components, including an encoder, a decoder, one or more processors, controllers, and storage devices.”)
	Gu while teaching the structural portions and acknowledging various frame rates are received based on the image data however does not further suggest wherein the display controller includes a frame rate circuit to change a frame rate of a display from a first frame rate to a second frame rate, wherein the frame rate circuit is further to change the frame rate of the display from the first frame rate to the second frame rate in accordance with a change in an operation mode and the reference voltage circuit is further to adjust the reference voltage of the display from the first reference voltage to  to symmetrically balance the positive and negative pixel voltage polarities and to reduce flicker.
	Nambi however teaches a technique of driving the backlight of the display having different modes use different frames rates and applying a different common voltage based on the frame rate and therefore teaches wherein the display controller includes a frame rate circuit to change a frame rate of a display from a first frame rate to a second frame rate, (Nambi, [0057-0060], [0068], [0071], “Further, the gradual transition from the current reference voltage output to the target reference voltage output may correspond to a transition between a first refresh rate and a second refresh rate employed by the LCD, where the first refresh rate is larger than the second refresh rate (e.g., a RRR), such that the second refresh rate is configured to cause the LCD to conserve power when employed.”)
	wherein the frame rate circuit is further to change the frame rate of the display from the first frame rate to the second frame rate in accordance with a change in an operation mode and the reference voltage circuit is further to adjust the reference voltage of the display from the first reference voltage to the second reference voltage in accordance with the change in the operation mode, and (Nambi, [0007], [0019], [0058], [0057], [0071], “Further, the gradual transition from the current reference voltage output to the target reference voltage output may correspond to a transition between a first refresh rate and a second refresh rate employed by the LCD, where the first refresh rate is larger than the second refresh rate (e.g., a RRR), such that the second refresh rate is configured to cause the LCD to conserve power when employed.”)
 (Nambi, [0057-0060], [0068], “In accordance with one implementation, the image presentation deficiency may be identified at the buffer IC 402 or at a GPU 110 that is configured to drive the LCD.  Further, the identification of the image processing deficiency can correspond to a detection of a RRR being employed by the LCD.  The target reference voltage value may be selected to increase a luminosity of the LCD when the LCD is operating at a RRR or to decrease a luminosity of the LCD when the LCD is operating at an increased refresh rate.”)
	It therefore would have bene obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a control circuit that is capable of adjusting the common reference voltage of the panel due to a change in the frame rate as this was a known technique in view of Nambi and would have been utilized for the purpose of in a visual presentation at the LCD that is free from perceptible image presentation artifacts caused by the transition. (Nambi, [0070])

Consider Claim 30:
	Gu in view of Nambi discloses the processing system of claim 29, wherein the display controller further comprises: a memory storing a first value which correlates the first reference voltage with the first frame rate in a first memory location and a second value which correlates the second reference voltage with the second frame rate in a second memory location. (Gu, [0024] 110, Nambi, [0048], [0065-0067], [0060], “By way of example, the buffer IC 402 can be configured to select various VCom output settings of its VCom bank selection component 504 using input from one or more dedicated pins to select a register or a bank that can be preloaded with a target output value.”)

Consider Claim 31:
	Gu in view of Nambi discloses the processing system of claim 30, wherein the first reference voltage corresponds to a voltage which provides reduced flicker at the first frame rate and the second reference voltage corresponds to a voltage which provides reduced flicker at the second frame rate. (Nambi, [0067], “Subsequently, the buffer IC 402 can employ its VCom bank selection component 504 to select a target reference voltage value based on the comparison, to affect a change in luminosity at an LCD display (e.g., to compensate for a RRR).  In this manner, the buffer IC 402 can effectively compensate for an image presentation deficiency at the LCD.  In accordance with some embodiments, the image presentation deficiency may be associated with an altered luminosity level of the LCD that is caused by employing a variable refresh rate at the LCD.”)

Consider Claim 33:
	Gu in view of Nambi discloses the processing system of claim 32, wherein the change in the operation mode corresponds to a change in a power mode. (Nambi, [0009], “In various configurations, the display system can receive both image data and image control data from a graphics processor unit (GPU) or a central processing unit (CPU) of the host system, evaluate the received image control data to determine a reduced refresh rate (RRR) for employing at the display panel, and then transition the LCD from a live refresh rate (LRR) to the RRR (e.g., while presenting the image data), whenever practicable, in an effort to conserve power and extend device mobility.”)

Consider Claim 34:
Gu in view of Nambi discloses the processing system of claim 29, wherein the frame rate circuit is further to change the frame rate of the display from the first frame rate to a third frame rate, and wherein the reference voltage circuit is further to adjust the reference voltage of the display from the first reference voltage corresponding to the first frame rate to a third reference voltage corresponding to the third frame rate. (Nambi, [0099-0100], “Similarly, in other configurations, a RRR for a device display may be set at 30 Hz 1906, where the refresh rate cycles at 30 Hz have increased shutdown, power saving intervals resulting from operating an LCD display panel at a second, even lower RRR.  The power saving benefit associated with operating a LCD at a RRR of 30 Hz may also be directly proportional to a decrease in refresh rate of 30 Hz, which is half of the LRR.  In each of these examples, refresh rate times at 30 Hz and 40 Hz can be the same as the LRR of 60 Hz (e.g., during normal driving), but vertical blanking times can be increased during transitions between different refresh rates.” 60 = 1st rate, 40 = 2nd rate, 30 = 3rd rate)

Consider Claim 35:
	Gu in view of Nambi discloses the processing system of claim 29, wherein the display comprises a liquid crystal display and wherein the reference voltage corresponds to a common voltage for the liquid crystal display. (Nambi, [0056], [0058], “In some embodiments, dedicated hardware signals emanating from the TCON 114 can be employed by the buffer IC 402 to dynamically adjust the VCom circuitry 404 VCom outputs, as well as the PGB circuitry 410 Gamma outputs; these adjustments may be performed on a frame-by-frame basis.”)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the 
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/Michael J Jansen II/           Primary Examiner, Art Unit 2626